Banke, Judge.
The appellants, Antonio Robinson and L. C. Gibson, were convicted of armed robbery. On appeal, their sole contention is that the evidence was insufficient to support the verdict. Held:
The evidence presented by the state was sufficient to enable a rational trier of fact to find the appellants guilty beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). The conflict between the appellants’ version of what happened and that of the state’s witnesses was for the jury to resolve. See Jones v. State, 147 Ga. App. 296 (248 SE2d 557) (1978); Bradham v. State, 148 Ga. App. 89 (1) (250 SE2d 801) (1978).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.